Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Wrkich on February 19, 2021.
The application has been amended as follows: 
(i)  In claim 1, line 10, replace “C5” to --C7--.
(ii)  In claim 6, line 2, replace “C5” to --C7--.
(iii)  In claim 11, line 1, replace “one, two or three” to -- one or two--.
(iv)  Cancel claims 19-22, 31-37 and rejoin claims 6, 10-18 for allowance.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant amended claims require one of R1, R2 and R3 in [R1R2R3EH]d+[Mk+Qn]d+ to be a branched C7-C40 alkyl, however, the cited prior art in the previous Office Action does not teach or reasonably suggest an activator compound which meets such limitation.  Therefore, the rejections of the record are withdrawn and the instant claims are now in the condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765